327 So. 2d 871 (1976)
Don H. STAFFORD, Appellant,
v.
John HAYES and Tim Smith, Individually and As Employees of WKY Television System, Inc. d/b/a WTVT, Channel 13, Appellees.
No. Z-301.
District Court of Appeal of Florida, First District.
March 5, 1976.
Thomas F. Woods, of Woods & Johnston, Tallahassee, for appellant.
William F. McGowan, Jr., and Eurich Z. Griffin of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, Tampa, for appellees.
SMITH, Judge.
Appellant, a public relations representative concerned with his client's legislative interests, visited the Hilton Hotel's *872 bar in Tallahassee when the Capitol was evacuated after a bomb threat. He was there photographed by the appellee television crew who entered the bar with cameras and floodlights to examine and record the convivial alternative to work which had thus become available to State employees temporarily displaced from their desks. The lights hurt appellant's sensitive eyes and he was offended and embarrassed by his appearance on television that evening. The trial court correctly determined on motion for summary judgment that the injury to appellant's eyes was not foreseeable by the television crew as a substantially certain result of their camera lights and, consequently, that appellant's claim of assault and battery was unfounded. Spivey v. Battaglia, 258 So. 2d 815 (Fla. 1972). The trial court also correctly determined that appellant was an actor in a newsworthy occurrence of public interest and that appellees were privileged to telecast pictures of the group which included appellant. Jacova v. Southern Radio and Tele. Co., 83 So. 2d 34 (Fla. 1955).
Affirmed.
McCORD, Acting C.J., and FULLER, RICHARD S., Associate Judge, concur.